PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Koch et al.
Application No. 15/740,466
Filed: 28 Dec 2017
For ACTIVE MATRIX ENHANCED ORGANIC LIGHT EMITTING DIODE DISPLAYS FOR LARGE SCREEN GRAPHIC DISPLAY APPLICATION
:
:
:
:	DECISION ON PETITION
:
:
:
:


This is a decision on a petition filed on December 7, 2020 pursuant to 37 C.F.R. § 1.181, requesting the withdrawal of a holding of abandonment.  This is also a decision on a concurrently filed conditional petition pursuant to 37 C.F.R. 
§ 1.137(a).

The petition pursuant to 37 C.F.R. § 1.181 is DISMISSED.

This petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.  

A timeline of the relevant events is as follows:

This application was filed electronically pursuant to 35 U.S.C. § 371 on December 28, 2017, including, inter alia, an Application Data Sheet (ADS) which lists two joint inventors.  A properly executed inventor’s oath or declaration from each named inventor was not included on initial deposit.  

On March 28, 2018, the United States Patent and Trademark Office (USPTO) issued a Notice of Acceptance of Application under 35 USC 371 and 37 CFR 1.495.  The notice does not indicate that an oath or declaration was received on initial deposit.  

On February 26, 2019, the USPTO issued a non-final Office action.

On August 26, 2019, applicant filed a reply to the non-final Office action along with a three-month extension of time to make timely the response.

On October 11, 2019, the USPTO issued a final Office action.

On April 13, 2020, applicant filed a first Request for Continued Examination (RCE) along with a three-month extension of time (April 11, 2020 fell on a Saturday).

On April 21, 2010, the USPTO issued a notice of non-compliant amendment.

On June 8, 2020, applicant filed a reply to the notice of non-compliant amendment.

On July 1, 2020, the USPTO issued a non-final Office action.

On July 17, 2020, the USPTO issued a notice of abandonment, which indicates continued examination under 37 CFR § 1.114 does not apply in a national stage application under 35 U.S.C. § 371 unless the requirements of 35 U.S.C. § 371(c) have been complied with, including the requirement for the inventor’s oath or declaration.

Applicable Statutes and Regulations 

35 U.S.C. § 115(f) sets forth, in toto:

Time for Filing.-The applicant for patent shall provide each required oath or declaration under subsection (a), substitute statement under subsection (d), or recorded assignment meeting the requirements of subsection (e) no later than the date on which the issue fee for the patent is paid.

35 U.S.C. § 133 sets forth, in toto:

Upon failure of the applicant to prosecute the application within six months after any action therein, of which notice has been given or mailed to the applicant, or within such shorter time, not less than thirty days, as fixed by the Director in such action, the application shall be regarded as abandoned by the parties thereto.

in toto:

The applicant shall file in the Patent and Trademark Office-
(1) the national fee provided in section 41(a);
(2) a copy of the international application, unless not required under subsection (a) of this section or already communicated by the International Bureau, and a translation into the English language of the international application, if it was filed in another language;
(3) amendments, if any, to the claims in the international application, made under article 19 of the treaty, unless such amendments have been communicated to the Patent and Trademark Office by the International Bureau, and a translation into the English language if such amendments were made in another language;
(4) an oath or declaration of the inventor (or other person authorized under chapter 11) complying with the requirements of section 115 and with regulations prescribed for oaths or declarations of applicants;
(5) a translation into the English language of any annexes to the international preliminary examination report, if such annexes were made in another language. 

37 C.F.R. § 1.114(e) sets forth, in toto:

The provisions of this section do not apply to:
(1) A provisional application;
(2) An application for a utility or plant patent filed under 35 U.S.C.   
    111(a) before June 8, 1995;
(3) An international application filed under 35 U.S.C. 363 before June 
    8, 1995, or an international application that does not comply with   
    35 U.S.C. 371;
(4) An application for a design patent;
(5) An international design application; or
(6) A patent under reexamination.

37 C.F.R. § 1.135 sets forth, in toto:
(a) If an applicant of a patent application fails to reply within the time period provided under §1.134 and §1.136, the application will become abandoned unless an Office action indicates otherwise.
(b) Prosecution of an application to save it from abandonment pursuant to paragraph (a) of this section must include such complete and proper reply as the condition of the application may require. The admission of, or refusal to admit, any amendment after final rejection or any 
(c) When reply by the applicant is a bona fide attempt to advance the application to final action, and is substantially a complete reply to the non-final Office action, but consideration of some matter or compliance with some requirement has been inadvertently omitted, applicant may be given a new time period for reply under §1.134 to supply the omission.

37 C.F.R. § 1.495(c)(3)(ii) sets forth, in toto:
The inventor's oath or declaration must also be filed within the period specified in paragraph (c)(2) of this section, except that the filing of the inventor's oath or declaration may be postponed until the application is otherwise in condition for allowance under the conditions specified in paragraphs (c)(3)(i) through (c)(3)(iii) of this section.
…
(ii) The applicant must file each required oath or declaration in compliance with §1.63, or substitute statement in compliance with §1.64, no later than the date on which the issue fee for the patent is paid. If the applicant is notified in a notice of allowability that an oath or declaration in compliance with §1.63, or substitute statement in compliance with §1.64, executed by or with respect to each named inventor has not been filed, the applicant must file each required oath or declaration in compliance with §1.63, or substitute statement in compliance with §1.64, no later than the date on which the issue fee is paid to avoid abandonment. This time period is not extendable under §1.136 (see §1.136(c)). The Office may dispense with the notice provided for in paragraph (c)(1) of this section if each required oath or declaration in compliance with §1.63, or substitute statement in compliance with §1.64, has been filed before the application is in condition for allowance.

Decision on the Petition pursuant to 37 C.F.R. § 1.181

Applicant requests reconsideration and withdrawal of the Notice of Abandonment mailed July 17, 2020.

Applicant argues this application is not in fact abandoned, since under 35 U.S.C. § 115(f), the time for filing an oath or declaration is no later than the date on which the issue fee is paid.

Applicant’s arguments have been given careful consideration, and have been deemed to be unpersuasive.  37 C.F.R. § 1.114(e)(3) was added in 2015, via Changes To Implement the Hague Agreement Concerning International Registration of Industrial Designs, 80 Fed. Reg. 17918 (April 2, 2015).  Page 17930 of the Federal Register notice explicitly cautions:

Section 1.114: 35 U.S.C. 132(b), which provides for the request for continued examination practice set forth in
§ 1.114, was added to title 35, United States Code, in section 4403 of the American Inventors Protection Act of
1999 (AIPA). See Public Law 106–113, 113 Stat. 1501, 1501A–561 (1999). With respect to international applications,
section 4405(b)(1) of the AIPA provides that 35 U.S.C. 132(b) applies to “applications complying with section
371 of title 35, United States Code, that resulted from international applications filed on or after June 8, 1995.” See 113 Stat. at 1501A–561. The Office recently revised its rules to permit applicants, including applicants in national stage applications under 35 U.S.C. 371, to postpone filing the inventor’s oath or declaration until the application is otherwise in condition for allowance (subject to certain conditions). See Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 FR 48776 (Aug. 14, 2012) (final rule). An international application, however, does not comply with the requirements of 35 U.S.C. 371 until the application includes the inventor’s oath or declaration. See 35 U.S.C. 371(c)(4); see also 77 FR at 48777, 48780, 48795 (explaining that the inventor’s oath or declaration is still required for a PCT international application to comply with 35 U.S.C. 371, notwithstanding the changes permitting applicants to postpone filing the inventor’s oath or declaration until after a PCT international application enters the national stage) (emphasis added). Thus, the Office is revising § 1.114(e)(3) to clarify that the request for continued examination practice set forth in § 1.114 added in section 4403 of the AIPA does not apply to an international application until the international application complies with 35 U.S.C. 371 (which requires the filing of the inventor’s oath or declaration in the international application, as well as, for example, the basic national fee and an English language translation of the international application if filed in another language). 

Section 4405(b)(1) of the AIPA provides that 35 U.S.C. § 132(b) only applies to “applications complying with section 371 of 
§ 1.114(e)(3) was written into the Rules as a requirement of the underlying statute prescribing the Rule.

In summary, this application, which is a national stage entry of an international application, did not meet the requirement of 35 U.S.C. § 371(c)(4) in that a compliant inventor’s oath or declaration had not been filed for each named inventor prior to the filing of the RCE.  Thus, pursuant 37 C.F.R. § 1.114(e)(3), the provisions of 37 C.F.R. § 1.114 do not apply to this application.  It follows the RCE was not properly filed.  Since the RCE was not properly filed, a proper response to the May 15, 2018 final Office action was not received.  Accordingly, this application went abandoned on August 16, 2018 pursuant to 37 C.F.R. § 1.135 (a) and the record does not support a finding that the holding of abandonment should be withdrawn and the petition under 37 C.F.R. § 1.181 to request reconsideration and withdrawal of the notice of abandonment is dismissed.

Decision on the Petition pursuant to 37 C.F.R. § 1.137(a)

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section, and; 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

The fee for filing a petition to revive an unintentionally abandoned application under 37 C.F.R. § 1.137(a) is set forth in 

The payment of the required petition fee is a prerequisite to the filing of a petition to revive pursuant to 37 C.F.R. 
§ 1.137.  Therefore, consideration of the merits of the petition before receipt of the filing fee would be premature.  See M.P.E.P. § 711.03(c)(III)(B), which sets forth, in toto:

35 U.S.C. 41(a)(7) provides that the Office shall charge $1,700.00 on filing each petition for the revival of an abandoned application for a patent, for the delayed payment of the fee for issuing each patent, for the delayed response by the patent owner in any reexamination proceeding, for the delayed payment of the fee for maintaining a patent in force, for the delayed submission of a priority or benefit claim, or for the extension of the 12-month period for filing a subsequent application. 35 U.S.C. 41(a)(7) also provides that the Director may refund any part of the fee, in exceptional circumstances as determined by the Director. This provision permits the Office to refund (or waive) the fee specified in 35 U.S.C. 41(a)(7) in situations in which the failure to take the required action or pay the required fee was due to a widespread disaster, such as a hurricane, earthquake, or flood, in the manner that the Office would waive surcharges that are not required by statute. The “exceptional circumstances” provision does not permit applicants to request a refund on the basis of there being exceptional circumstances. 

The phrase “[o]n filing” in 35 U.S.C. 41(a)(7) means that the petition fee is required for the filing (and not merely the grant) of a petition under 37 CFR 1.137. See H.R. Rep. No. 542, 97th Cong., 2d Sess. 6 (1982), reprinted in 1982 U.S.C.C.A.N. 770 (“[t]he fees set forth in this section are due on filing the petition”). Therefore, the Office: (A) will not refund the petition fee required by 37 CFR 1.17(m), regardless of whether the petition under 37 CFR 1.137 is dismissed or denied (unless there are exceptional circumstances as determined by the Director); and (B) will not reach the merits of any petition under 37 CFR 1.137 lacking the requisite petition fee.

(Emphases added). 

Conclusion

The time period for filing a renewed petition is governed by 37 C.F.R. § 1.181(f).  Therefore, any response to this decision under 37 C.F.R. §§ 1.181(a) and/or 1.137(a) must be submitted TWO MONTHS from the mail date of this decision, and extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.181(a) and/or 1.137(a)”.  This is not a final agency action within the meaning of 5 U.S.C 
§ 704.

Any response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4  

If responding by mail, applicant is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.5  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents-application-process/file-online
        
        5 Applicant will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, applicant is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).